    Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 1 of 27 Electronically Submit
                                                                               1 1/3/2020 11:20
                                                                                            Hidalgo County CI.
                                                                                  Accepted by: Oscar Gonzal
                                       CL-20-4037-H

                               CAUSE NO.

  RAMIRO TORRES VARGAS,                                      IN THE COUNTY COURT
  Plaintiff,

  V.                                                         AT LAW NO.

  WAL-MART ASSOCIATES, INC.,

  Defendant.                                                 HIDALGO COUNTY,TEXAS

       PLAINTIFF'S ORIGINAL PETITION,JURY DEMAND, REQUEST FOR DISCLOSURE,
                  INTERROGATORIES, AND REQUEST FOR PRODUCTION

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Plaintiff, RAMIRO TORRES VARGAS, complaining of Defendant, WAL-

MART ASSOCIATES, INC. (Collectively "Defendant") and for cause of action will respectfully

show the Court as follows:


                                 DISCOVERY CONTROL PLAN

        1.     Plaintiff intends to conduct discovery under Level 3 as set forth in Texas Rules

 of Civil Procedure 190.4.


                                    PARTIES AND SERVICE

        2.     Plaintiff, RAMIRO TORRES VARGAS, is an Individual and Texas resident who

 resides in Hidalgo County, Texas, and he may be served with any documents in this lawsuit

 by serving his attorneys of record named below.

        3.     Defendant, WAL-MART ASSOCIATES, INC. is a foreign for-profit corporation

 authorized to do business in the state of Texas, and it may be served with process through

 its registered agent C T Corporation System, 1999 Bryan St., Ste. 900, Dallas, Texas 75201.



                                  JURISDICTION AND VENUE
    Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 2 of 27 Electronically Submit
                                                                               1 1/3/2020 11:20i
                                                                                                Hidalgo County Cl
                                                                                      Accepted by: Oscar Gorizal
                                         CL-20-4037-H

        4.     The subject matter in controversy is within the jurisdictional limit of this court.

        5.     Venue in Hidalgo County is proper in this cause under Section 15.002(a)(1) of

the Texas Civil Practice and Remedies Code because all or a substantial part of the events

or omissions giving rise to this claim occurred in Hidalgo County.

                                               IV.
                                             FACTS

        6.     The subject matter of this suit is a slip and fall incident that occurred in or on

the Defendant's premises located at 1421 Frontage Rd., Alamo, Texas 78516. On or about

J uly 28,2020, Plaintiff, RAMIRO TORRES VARGAS,slipped on a slippery substance on the floor

and fell. There were no warning signs posted in the area to warn patrons of this dangerous

condition. The Defendants were responsible for providing a safe area for the Plaintiff, an

invitee at the time of the fall.

        7.     Defendants and its employees were aware, or reasonably should have been

aware, that this unreasonably dangerous condition existed, yet made no efforts to reduce or

eliminate the unreasonably dangerous condition, nor did they warn Plaintiff about the

dangerous condition, As a result of the fall, Plaintiff sustained serious and permanent

 personal injuries.

                                           V.
                         NEGLIGENCE OF WAL-MART ASSOCIATES, INC.

        8.     Plaintiff alleges that upon the occasion in question, Defendants failed to use

ordinary care by various acts and omissions in at least one or more of the following ways:

               A. Failure to keep the premises reasonably safe for their customers;

               B. Failure to reasonably and regularly inspect the premises for unreasonably
                  dangerous conditions;
               C. Failure to reasonably and regularly inspect the premises for unreasonably
                  dangerous conditions on areas known to regularly contain potential
                  u nreasonable dangers;
   Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 3 of 27 Electronically Submit
                                                                              1 1/3/2020 11:20
                                                                                             Hidalgo County Cl
                                                                                   Accepted by: Oscar Gonzal
                                       CL-20-4037-H


              D. Failure to ensure that their employees reduce or eliminate any
                 unreasonably dangerous conditions;

              E. Failure to maintain policies for inspecting the premises for unreasonably
                 dangerous conditions;

              F. Failure to enforce policies for inspecting the premise for unreasonably
                 dangerous conditions;

              G. Permitting a dangerous condition, of which Defendants should have
                 reasonably been aware, to exist for an unreasonable period of time;

              H. Failure to provide adequate warning to Plaintiff of all unreasonably
                 dangerous conditions of which the Defendants had actual or constructive
                 knowledge;

              I. Failure to recruit, select, and hire competent employees capable of locating,
                 preventing, reducing, eliminating, and warning about unreasonably
                 dangerous conditions;

              J. Failure to adequately train its employees in locating, preventing, reducing,
                 eliminating, and warning about unreasonably dangerous conditions;

              K. Failure to adequately supervise their employees to ensure they are locating,
                 preventing, reducing, eliminating, and warning about unreasonably
                 dangerous conditions; and

              L. Failure to terminate employees incapable of locating, preventing, reducing,
                 eliminating, and warning about unreasonably dangerous conditions.

       9.     Each and all of the above stated acts and/or omissions, taken together or

individually, constitute negligence and the same are a direct and proximate cause of the

injuries and damages sustained by Plaintiff.

                                           VI.
                                   RESPONDEAT SUPERIOR

       10.    At all relevant times herein, all of the agents, servants, or employees of

Defendants who are in any way connected to this suit were acting within the course and

scope of their employment or official duties and in furtherance of the duties of their office or

employment. Therefore, the acts or omissions of those agents, servants, or employees are
   Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 4 of 27 Electronically Submit
                                                                              1 1/3/2020 11:20
                                                                                           Hidalgo County Cl
                                                                                 Accepted by: Oscar Gonzal
                                      CL-20-4037-H

attributable to Defendant and renders Defendant liable for all damages suffered by Plaintiff

under the doctrine of respondeat superior.

                                         VII.
                        NEGLIGENCE OF DEFENDANT'S EMPLOYEES

       11.   Plaintiff alleges that upon the occasion in question,the Defendants' employees

failed to use ordinary care by various acts and omissions in at least one or more of the

following ways:

             A. Failure to keep the premises reasonably safe for its customers;

             B. Failure to eliminate any unreasonably dangerous conditions; and

             C. Failure to give adequate warning to Plaintiff of all unreasonably dangerous
                conditions of which the employees had actual or constructive knowledge.

       12.   Each and all of the above stated acts and/or omissions, taken together or

i ndividually, constitute negligence and the same are a direct and proximate cause of the

i njuries and damages sustained by the Plaintiff.

                                        VIII.
                                COMPENSATORY DAMAGES

       13.   As a direct and proximate result of the occurrence made the basis of this

lawsuit, Plaintiff has suffered and incurred the following damages:

             A.      Reasonable medical care and expenses in the past;

             B.      Reasonable and necessary medical care and expenses which will in all
                     reasonable probability be incurred in the future;

             C.     Physical pain and suffering in the past;

             D.     Physical pain and suffering in the future;

             E.     Physical impairment in the past;
             F.     Physical impairment which, in all reasonable probability, will be suffered
                    in the future;

             G.      Loss of earnings in the past;
   Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 5 of 27 Electronically Submit
                                                                              1 1/3/2020 11:20
                                                                                             Hidalgo County CI,
                                                                                   Accepted by: Oscar Gonzal
                                        CL-20-4037-H


                H.    Loss of earning capacity which will in all probability, be incurred in the
                      future;

                I.     Mental anguish in the past;

                J.     Mental anguish in the future; and

                K.     Cost of medical monitoring and prevention in the future.

        14. Plaintiff has suffered losses and damages in a sum within the Court's

jurisdictional limit, and for which this lawsuit is brought.

                                          IX.
                           DISCOVERY REQUESTS TO DEFENDANTS

       15.      Under Texas Rules of Civil Procedure 194, Plaintiff requests that Defendant

disclose within fifty (50) days of service of this request, the information described in Rule

194.2(a)-(I).

       16.      Plaintiffs propound discovery to Defendant, WAL-MART ASSOCIATES, INC., as

follows: Interrogatories to Defendant WAL-MART ASSOCIATES, INC. (See Exhibit "A");

Requests for Production to Defendant WAL-MART ASSOCIATES, INC.(See Exhibit "B"); and

Request for Admissions to Defendant WAL-MART ASSOCIATES, INC.(See Exhibit "C").

       17.      Defendant's answers or responses to Plaintiffs' Interrogatories, Requests for

Production and Request for Admissions are due within fifty (50) days of service of process.

The answers or responses to the discovery requests shall be made at the Zambrano Law

Firm, 201 S. Shary Rd. Suite 600. Mission, Texas 78572.

                                           X
                                   DEMAND FOR JURY TRIAL

       18.      Plaintiff demands a jury trial in this above styled and numbered cause.

                                              XI.
                                            PRAYER
    Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 6 of 27 Electronically Submit
                                                                               11/3/2020 11:201
                                                                                            Hidalgo County Cl
                                                                                  Accepted by: Oscar Gonzal
                                         CL-20-4037-H

       PREMISES CONSIDERED, Plaintiff respectfully prays that the Defendant be cited to

appear and answer herein, and that upon a final hearing of the cause,judgment be entered

for the Plaintiff against Defendant for damages in an amount within the jurisdictional limit of

the Court; exemplary damages, excluding interest, and as allowed by Sec. 41.008, Chapter

41, Texas Civil Practice and Remedies Code, together with pre-judgment interest (from the

date of injury through the date of judgMent) at the maximum rate allowed by law; post-

judgment interest at the legal rate, costs of court; and such other and further relief to which

the Plaintiff may be entitled at law or in equity.

                                             Respectfully submitted,

                                             ZAMBRANO LAW FIRM



                                              d,eA.
                                             JESUS A.ZAMBRANO
                                             State Bar No. 24044947
                                             ABIEL FLORES
                                             State Bar No. 24049129
                                              Edgar Garcia
                                             State Bar No. 24096508
                                             201 S. Shary Rd., Suite 600
                                              Mission, Texas 78572
                                             (956)581-0440 voice
                                             (956)598-5502 facsimile
                                              ATTORNEYS FOR PLAINTIFF
     Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 7 of 27 Electronically Submit
                                                                                1 1/3/2020 11:20
                                                                                             Hidalgo County Cl
                                                                                   Accepted by: Oscar Gonzal
                                         CL-20-4037-H

                                           EXHIBIT "A"

       PLAINTIFF'S INTERROGATORIES TO DEFENDANT WAL-MART ASSOCIATES, INC.

 This discovery request is continuing in nature. If you obtain information upon the basis of
 which you know that the response was incorrect or incomplete when made or is no longer
 true and complete, you must supplement your response in accordance with Tex. R. Civ. P.
                                            193.

                                          DEFINITIONS

        The following definitions are applicable to each of the following items unless
specifically negated by the context:

1.     "WAL-MART ASSOCIATES, INC.", "you", or "your" shall refer to Defendant WAL-MART
        ASSOCIATES, INC..

2.   "Plaintiff" shall refer to Plaintiff RAMIRO TORRES VARGAS.

3.     "Premises" or "Premises in Question" means and refers to property located 1421
       Frontage Rd., Alamo, Texas 78516.

4.     "Incident" or "Incident in Question" means and refers to the incident referred in
        Plaintiff's Original Petition.

5.     "Condition" means and refers to the substance on the floor on which the Plaintiff fell.

6.   "Identify," "identity" or "identification" means:

       (a) for a natural person: that person's full name, title, job description and present
business and home address (last known if present address is unknown) and telephone
number. If changes in title or job description have occurred during the time period covered by
this discovery request, all titles and job descriptions should be given together with the period
d uring which each one was held;

      (b)for an entity: its full name, date and place of formation, principal place of business,
business address, business telephone number,and its registered agent for service of process;

     (c)for a meeting, communication, or discussion: the identification of all parties to the
meeting, communication or discussion; the time, place, and date of the meeting,
communication, or discussion; the medium (by writing, telephone, video, etc.) of the meeting,
communication, or discussion, in identification of any documents reflecting the meeting,
communication or discussion; and

      (d) for a document: the title, type of document, date, author, addresses, recipients,
substance of its contents, present location, and custodian of each document. In lieu of
providing such answers, you may include in your response a copy of the document(s). For each
   Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 8 of 27 Electronically Submit
                                                                              1 1/3/2020 11:20
                                                                                   Hidalgo County Cl
                                                                         Accepted by: Oscar Gonzal
                                  CL-20-4037-H

document that has been destroyed or otherwise disposed of, identify each person who
destroyed or otherwise disposed of the document and each person who directed or
participated in its destruction or disposal.
    Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 9 of 27 Electronically Submit
                                                                               1 1/3/2020 11:20,
                                                                                                Hidalgo County Cl
                                                                                      Accepted by: Oscar Gonzal
                                         CL-20-4037-H

                     INTERROGATORIES TO WAL-MART ASSOCIATES, INC.


1. Please state the full name, address,job title and employer of each person answering and
   assisting in answering these Interrogatories.

   ANSWER:

2. State the name and address of the person or entity who owned, was in possession or
   exclusive possession and/or control of the premises where the incident in question
   occurred at the time of the incident.

   ANSWER:

3. If you, or anyone acting on your behalf, know of any oral, written or recorded admission of
   any type by the Plaintiff pertaining to this suit, please identify the nature of each
   admission, the content of each admission, whether it was oral, written or recorded, the
   circumstances under which each was made,the name, address and telephone number of
   each person who was present when each was made, the date and location of each
   admission, and who has possession of each written or recorded admission.

   ANSWER:

4. Please state the contents of any settlement, contribution, or indemnity agreement made
   with any other person or entity as a result of the incident made the basis of this suit,
   including the names of the parties involved and the details of each agreement, including
   the amount.

   ANSWER:

5. Prior to the present case, please state the name and address of each person who has in
   the last ten (10) years sued you or has ever written or caused another to write any letter
   threatening to sue you for incidents or events which occurred in substantially the same
   way as the Plaintiff's incident. With respect to prior lawsuits or threats of a lawsuit, specify
   the following:

               a.     The nature of the lawsuit or threatened lawsuit;
               b.     The name of any attorney who represented you and any other person in
                      the lawsuit(s);
               c.     The name of any and all experts hired;
               d.     The name of any and all employees, past or present, who have given a
                      deposition, including the date(s) of deposition;
               e.     The final disposition of each suit or threatened suit; and
               f.     State the style, cause number, and court of each suit filed.

   ANSWER:
    Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 10 of 27Electronically Submit
                                                                               1 1/3/2020 11:201
                                                                                             Hidalgo County Cl
                                                                                   Accepted by: Oscar Gonzal
                                        CL-20-4037-H

6. Please describe in detail any previous and/or subsequent incidents of which Defendant is
   aware which occurred in substantially the same way as the Plaintiff's incident or in the
   same or nearby location.

   ANSWER:

7. Please describe in detail any changes made by the Defendant, employees, or agents, in
   the physical site of the incident before and after the occurrence in question. If the
   Defendant corrected, repaired or fixed the area in question in anyway or condition, please
   state what the cost of repair was,the date the repairs were done, and the name, address
   and telephone number of the person or firm carrying out such repair work.

   ANSWER:

8. Please describe in detail any changes made by the Defendant, employees, or agents, in
   the physical site of the incident before and after the occurrence in question. If the
   Defendant corrected, repaired or fixed any equipment in the area in question in any way
   or condition, please state the specific piece of equipment that was repaired, the cost, the
   date the repairs were done, and the name, address and telephone number of the person
   or firm carrying out such repairs.

   ANSWER:

9. If Defendant, Defendant's corporate representative, employee or agent has given a
   statement to anyone other than Defendant's attorney with respect to the occurrence in
   q uestion, please state the name,address and telephone number ofthe person to whom such
   statement was given, the date on which the statement was given, the substance of such
   statement and whether such statement was a written or an oral statement.

   ANSWER:

10.Was it a regular course of business of the Defendant to conduct a post-incident
   investigation into an incident of this sort or to complete an incident report, whether or not
   litigation was anticipated? If so,state whether an investigation was conducted,the date(s),
   full description of the investigation(s), who conducted the investigation(s) or completed
   the incident report, the findings and conclusions of the investigation(s), and where such
   investigative or incident reports are now located. If you are claiming privilege as to any
   investigation based on its allegedly being done in anticipation of litigation, describe
   specifically what you are relying on to establish that you had reason to believe that
   litigation would ensure, including what overt acts or statements were made by Plaintiff or
   someone acting on behalf of the Plaintiff.

   ANSWER:

11.Do you contend that the Plaintiff has done anything or failed to do anything that constitutes
   a failure to mitigate damages? If so, please describe the basis of your contention and
   what evidence exists to support same.

                                              10
   Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 11 of 27Electronically Submit
                                                                              1 1/3/2020 11:20,
                                                                                            Hidalgo County CI.
                                                                                  Accepted by: Oscar Gonzal
                                       CL-20-4037-H

   ANSWER:

12.If you have alleged that someone else's conduct or some other condition, disease, injury
   or event was the "sole proximate cause" of the incident in question, describe in detail the
   identity of such other person, event or condition, be it pre-existing or subsequent disease
   or injury.

   ANSWER:

13.State the name, address, and telephone number of all persons who were responsible for
   managing the premises on July 28, 2020.

   ANSWER:

14.Please state the name, address and telephone number of each employee and/or agent
   on duty at the time of the incident made the basis of this lawsuit.

   ANSWER:

15.Please identify all employees by name and job title who were working at the premises on
   J uly 28, 2020. Please include whether said employees are currently employed by
   Defendant.

   ANSWER:

16.What is Defendant's contention as to Plaintiff's legal status on the premises at the time of
   the occurrence in question, that is whether Plaintiff was a business invitee, licensee or
   trespasser? If you contend that Plaintiffs were not a business invitee at the time of the
   occurrence in question, please state and describe each fact, document or thing or which
   you base your contention.

   ANSWER:

17.Please state whether the Defendant was aware of the condition and what efforts
   Defendant made to warn of the condition which the Plaintiff alleges to be cause of the
   occurrence in question.

   ANSWER:

18.What is Defendant's contention as to Plaintiff's knowledge prior to the Incident in
   Question, objective or subjective, of the condition of which Plaintiff alleges to be
   occurrence in question.

   ANSWER:

19.If the Defendant was not the owner of the premises at the time of the Incident in Question,
   please state:

                                              11
   Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 12 of 27Electronically Submit
                                                                              1 1/3/2020 11:20 1
                                                                                            Hidalgo County CI.
                                                                                  Accepted by: Oscar Gonzal
                                       CL-20-4037-H

       a. the nature of Defendant's relationship with the owner of the premises where the
          incident in question occurred;
       b. the correct names and address of the owners of the premises in question as of July
          28, 2020;
       c. the correct names and addressed of the owners of the premises in question for the
          preceding five (5) years; and
       d. the complete names of all management companies for the premises for the last
          five (5) years.

   ANSWER:

20.Please identify all devices at the premises in question available to be used to warn people
   of the conditions such as the condition made the basis of this lawsuit, where such devices
   were stored, who had access to such devices, and which were used to warn Plaintiff of the
   condition at the premises in question on July 28, 2020. If no such devices were used to
   warn Plaintiff, then please state why such devices were not used.

   ANSWER:

21.Explain the Defendant's knowledge or lack of knowledge of the condition made the basis
   of this cause of action. If the Defendant claims it had no prior knowledge of the condition,
   please explain the efforts Defendant took to inspect the property and how the existence
   of the condition eluded the Defendant.

   ANSWER:

22.Do you believe that the condition made the basis of this cause of action constitutes an
   unreasonably dangerous condition? Why or why not?

   ANSWER:
   Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 13 of 27Electronically Submit
                                                                              1 1/3/2020 11:20,
                                                                                              Hidalgo County Cl
                                                                                    Accepted by: Oscar Gonzal
                                        CL-20-4037-H

                                          EXHIBIT "B"

         PLAINTIFF'S REQUEST FOR PRODUCTION TO WAL-MART ASSOCIATES, INC.

       This discovery request is continuing in nature. If other documents come into your
possession or are brought to your attention during trial preparation or trial, or if you obtain
information upon the basis of which you know that the response was incorrect or incomplete
when made or is no longer true and complete, you must supplement your response in
accordance with Tex. R. Civ. P. 193.

                                         DEFINITIONS

        The following definitions are applicable to each of the following items unless
specifically negated by the context:

       1.      "WAL-MART ASSOCIATES, INC.", "Defendant", "you", or "your" shall refer to
               Defendant WAL-MART ASSOCIATES, INC..

       2.     "Plaintiff" shall refer to Plaintiff RAMIRO TORRES VARGAS.

       3.     "Premises" or "Premises in Question" means and refers to the property located
              at 1421 Frontage Rd., Alamo, Texas 78516.

       4.     "Incident" or "Incident in Question" means and refers to the incident referred
              in Plaintiff's Original Petition.

       5.     "Condition" means and refers to the substance on the floor on which the
              Plaintiff fell.

       6.      "Document" and "documents" are defined in their broadest sense and include
any medium that information is recorded or preserved in the possession, custody, or control
of any of the named parties, by whomever generated or received, including, without limitation:
writings; printings; drawings; graphs; charts; any notes; memoranda of meetings; events; or
conversations; witness statements; type writings; photographs; slides; motion pictures;
videotapes; or cassettes; phonograph records; tapes or other mechanical recordings; voice
recordings of any kind; photographs; computer records; information storage devices; disks; or
printouts; brochures; pamphlets; maps; surveys; contracts; interoffice communications;
telephone recordings; ledgers; books; statements of account; journals; notices; letters;
catalogs; canceled checks; bank statements; invoices; bills; bills of lading; diaries; calendars;
purchase orders; telegrams; telexes or "TWX's"; telecopies; drafts or preliminary versions of
the foregoing; and any other instrument, writing, recording, or data compilation of any nature,
including any carbon, photographic, microfilm, or other type of copy of such items, whether or
not such copy is different from the original by reason of any markings, additions,
commentaries, revisions, deletions, or substitutions.

       7.     "Identify," "identity" or "identification" means:


                                               13
   Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 14 of 27Electronically Submit
                                                                              1 1/3/2020 11:20i
                                                                                             Hidalgo County Cl
                                                                                   Accepted by: Oscar Gonzal
                                        CL-20-4037-H

       (a) for a natural person: that person's full name, title, job description and present
business and home address (last known if present address is unknown) and telephone
number. If changes in title or job description have occurred during the time period covered by
this discovery request, all titles and job descriptions should be given together with the period
d uring which each one was held;

      (b)for an entity: its full name, date and place of formation, principal place of business,
business address, business telephone number,and its registered agent for service of process;

      (c)for a meeting, communication, or discussion: the identification of all parties to the
meeting, communication or discussion; the time, place, and date of the meeting,
communication, or discussion; the medium (by writing, telephone, video, etc.) of the meeting,
communication, or discussion, in identification of any documents reflecting the meeting,
communication or discussion; and

      (d) for a document: the title, type of document, date, author, addresses, recipients,
substance of its contents, present location, and custodian of each document. In lieu of
providing such answers, you may include in your response a copy of the document(s). For each
document that has been destroyed or otherwise disposed of, identify each person who
destroyed or otherwise disposed of the document and each person who directed or
participated in its destruction or disposal.
    Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 15 of 27Electronically Submit
                                                                               1 1/3/2020 11:20 I
                                                                                                Hidalgo County Cl
                                                                                      Accepted by: Oscar Gonzal
                                         CL-20-4037-H

         REQUEST FOR PRODUCTION TO DEFENDANT WAL-MART ASSOCIATES, INC.

1. Any and all photographs or other electronic images that contain images of the underlying
   facts or that Defendant intends to offer into evidence at trial.

    RESPONSE:

2. Any and all photographs, movies, videotapes or other visual reproductions that Defendant
   has of the parties, persons with knowledge of relevant facts, the facilities, mechanisms or
   items involved, or scene of the Incident in Question.

    RESPONSE:

3. All documents or tangible things prepared by, prepared for, or relied upon, by any expert
   whom Defendant expects to call as a witness, including but not limited to, his/her report,
   curriculum vitae, factual observations, learned treatises, publications, studies, opinions,
   conclusions, photographs, field notes, calculations, models and exhibits. If any such
   expert has not prepared a report, request is hereby made that one be prepared and
   furnished to Plaintiff's attorney.

    RESPONSE:

4. All documents or tangible things prepared by, prepared for, or relied upon, by any expert
   whose work product, opinions, or mental impressions have been, or will be, reviewed or
   relied upon, in whole or in part, by a testifying expert. This would include, but not be limited
   to, his/her report, curriculum vitae, factual observations, learned treatises, publications,
   studies, opinions, conclusions, photographs, field notes, calculations, models and
   exhibits.

    RESPONSE:

5. All documents or tangible things prepared by, prepared for, or relied upon, by any expert
   who has obtained knowledge about the case in some way other than consulting with
   Defendant's attorney. This would include, but not be limited to, his/her report, curriculum
   vitae,factual observations, learned treatises, publications, studies, opinions, conclusions,
   photographs, field notes, calculations, models and exhibits.

    RESPONSE:

6. All published documents, treatises, periodicals or pamphlets on the subject of medicine,
   accident reconstruction, any engineering field, and any other area of scientific study that
   you claim to be a reliable authority which may be used by you at trial.

    RESPONSE:
   Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 16 of 27Electronically Submit
                                                                              1 1/3/2020 11:20 I
                                                                                              Hidalgo County Cl
                                                                                    Accepted by: Oscar Gonzal
                                        CL-20-4037-H

7. All published documents, treatises, periodicals or pamphlets on the subject of medicine,
   accident reconstruction, any engineering field, and any other area of scientific study that
   any testifying expert claims to be a reliable authority which may be used by you at trial.

   RESPONSE:

8. All published documents, treatises, periodicals or pamphlets on the subject of medicine,
   accident reconstruction, any engineering field, and any other area of scientific study that
   any testifying expert has relied, or will rely, upon to support their opinions and mental
   i mpressions.

   RESPONSE:

9. All documents, reports, publications, codes and regulations evidencing safety standards,
   laws, regulations, ordinances, or industry standards which you now contend or will contend
   at trial support any defensive theory.

   RESPONSE:

10.All documents, reports, publications, codes and regulations evidencing safety standards,
    laws, regulations, ordinances, or industry standards that any of your testifying experts have
    relied, or will rely, upon to support their opinions and mental impressions.

   RESPONSE:

11.All documents, reports, publications, codes and regulations evidencing safety standards,
    laws, regulations, ordinances, or industry standards that any of your testifying experts
   claim to be reliable authority which may be used at the time of trial.

   RESPONSE:

12.A copy of any contract of employment that would govern Defendant's relationship with any
   other entity or bear on the issue of "course and scope of employment."

   RESPONSE:

13.Copies of any and all statements made by Plaintiff concerning the subject matter of this
   lawsuit, including any written statement signed or otherwise adopted or approved by
   Plaintiff and any stenographic, mechanical, electrical or other type of recording or any
   transcription thereof.

   RESPONSE:

14.Any written, taped or mechanically reproduced statement made of any Defendant or
   Plaintiff.

   RESPONSE:

                                               16
   Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 17 of 27Electronically Submit
                                                                              1 1/3/2020 11:20i
                                                                                            Hidalgo County Cl
                                                                                  Accepted by: Oscar Gonzal
                                       CL-20-4037-H

15.Any and all statements made by the Defendant regarding the Incident in Question to their
   insurance company, their employees, agents, independent contractors, adjusters, or
   representatives, not including statements made to Defendant's attorney.

   RESPONSE:

16.Any and all drawings, surveys, plats, maps or sketches of the scene of the Incident in
   Question.

   RESPONSE:

17.Any document, photographs, or other physical evidence that will be used or offered at trial.

   RESPONSE:

18.All documents and tangible things (including papers, books, accounts, drawings, graphs,
   charts, photographs, electronic or videotape recordings, data, and data compilations)that
   constitute or contain matters relevant to the subject matter of the action.

   RESPONSE:

19.The entire claim and investigation file, including but not limited to, statements, reports,
   videotapes, drawings, memoranda, photographs, and documents, regarding the Incident
   in Question generated or obtained by Defendant, Defendant's agents, or Defendant's
   insurers in the ordinary course of business.

   RESPONSE:

20.The entire claim and investigation file, including but not limited to, statements, reports,
   videotapes, drawings, memoranda, photographs, and documents, regarding the Incident
   in Question generated or obtained by Defendant, Defendant's agents, or Defendant's
   insurers before the Plaintiff, or Plaintiff's attorney, outwardly manifested an intent to
   pursue a claim against Defendant.

   RESPONSE:

21.The entire claim and investigation file, including but not limited to, statements, reports,
   videotapes, drawings, memoranda, photographs, and documents, regarding the Incident
   in Question generated or obtained by Defendant, Defendant's agents, or Defendant's
   insurers before the Plaintiff filed his/her Original Petition with the court.

   RESPONSE:

22.Please produce any and all correspondence, communications, letters, notes of oral
   conversations, and all other documents or writings sent to or received from or exchanged
   by and between you and your insurance carrier concerning the subject matter of this
   lawsuit.

                                              17
   Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 18 of 27Electronically Submit
                                                                              1 1/3/2020 11:20i
                                                                                                Hidalgo County Cl
                                                                                      Accepted by: Oscar Gonzal
                                         CL-20-4037-H

    RESPONSE:

23.A copy of each primary, umbrella, and excess insurance policy or agreement, including the
   declarations page, which was in effect at the time of the Incident in Question including all
   non-waiver agreements, reservation of rights letters, or other documents or
   communications regarding any contractual obligations owed by you.

    RESPONSE:

24.A copy of each primary, umbrella, and excess insurance policy or agreement, including the
   declarations page, which may provide coverage to satisfy all or part of any judgment which
   may be rendered in this litigation including all non-waiver agreements, reservation of rights
   letters, or other documents or communications regarding any contractual obligations
   owed by you.

   RESPONSE:

25.Any documents, reports, photographs, or other written records pertaining to any
   investigation of the Incident in Question.

   RESPONSE:

26.AII documents regarding all other claims being currently made against Defendant's insurance
    policies for the Incident in Question other than by this Plaintiff.

   RESPONSE:

27.Any and all settlement agreements, deals, contracts, understandings, "Mary Carter"
   agreements, or compromises between you or your representatives and any other party,
   potential party, or potential third party defendant to this suit or its representatives, agents,
   or insurers regarding any compromise, settlement, apportionment of liability or financial
   responsibility, contingent or otherwise, or alignment of the parties on any issue with
   respect to:

       a.      The Incident in Question;
        b.     Plaintiff's damages;
       c.      The presentation of any testimony;
       d.      Whether or how to conduct any cross-examination;
       e.      The performance of discovery; and/or
       f.      The presentation of any defense, excuse, or inferential rebuttal.

   RESPONSE:

28.Copies of any document or statement that any witness of Defendant will use or you anticipate
   may use to refresh his or her memory, either for deposition or trial.

   RESPONSE:

                                                18
    Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 19 of 27Electronically Submit
                                                                               1 1/3/2020 11:20,
                                                                                                 Hidalgo County Cl
                                                                                       Accepted by: Oscar Gonzal
                                         CL-20-4037-H

29.Any and all documents and tangible things whose production has not been requested
   pursuant to any other item of this request which you intend to offer into evidence at trial.

    RESPONSE:

30.Any and all documents and tangible things whose production has not been requested
   pursuant to any other item of this request which you do not intend to offer into evidence at
   trial of this case, but which may be used as demonstrative evidence at trial.

    RESPONSE:

31.Any information relating to any arrest or conviction to be used for impeachment purposes
   against any party, witness, and/or person with knowledge of relevant facts named in
   discovery information provided by or to you before trial. Please include the name of the
   person convicted,the offense for which he or she was arrested or convicted,the year of such
   arrest or conviction,the court of such conviction, and the disposition of the case or allegation.

    RESPONSE:

32.Any and all calendars,journals, diaries, logs, or notes kept by Defendant covering the month
   of the Incident in Questions.

    RESPONSE:

33.All documents regarding Plaintiff's employment history, status, performance, or
   compensation obtained by Defendant via an authorization signed by Plaintiff, subpoena,
   deposition on written questions, or otherwise.

    RESPONSE:

34.AII documents regarding Plaintiff's medical status, treatment or history obtained by
    Defendant via an authorization by Plaintiff, subpoena, deposition on written questions, or
   otherwise.

    RESPONSE:

35.AII documents regarding Plaintiff's financial status, earning history, and tax payment history
   obtained by Defendant via an authorization signed by Plaintiff, subpoena, deposition on
    written questions, or otherwise.

    RESPONSE:

36.All documents regarding Plaintiff's claim history obtained by Defendant via an authorization
   signed by Plaintiff, subpoena, deposition on written questions, or otherwise.

    RESPONSE:


                                                19
   Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 20 of 27Electronically Submit
                                                                              1 1/3/2020 11:20i
                                                                                              Hidalgo County Cl
                                                                                    Accepted by: Oscar Gonzal
                                        CL-20-4037-H

37.AII documents, records, reports, notations, or memoranda regarding the Plaintiff from
    persons or entities that compile claim information, to include but not limited to, insurance
   claims, unemployment claims, social security claims, and worker's compensation claims.

   RESPONSE:

38.All statements or documents that show the identity of any witness to the incident in Question,
   or any person with knowledge of relevant facts concerning the Incident in Question, the
   events leading up to it, or any damage sustained by Plaintiff.

   RESPONSE:

39.All document and tangible things which support your contention that:

   a. Any act or omission on the part of Plaintiff caused or contributed to the Incident in
      Question;
   b. Any factor, other than a. above, contributed to or was the sole cause of the Incident in
      Question, including but not limited to, acts or omissions of negligence of any other party
      or parties, or parties, or potential third-parties third-parity Defendants, sudden
      emergency, unavoidable accident, mechanical defect, or act of God;
   c. Any factor caused or contributed to the Plaintiff's damages, including but not limited to,
      pre-existing or subsequently existing physical or medical condition or conditions of the
      Plaintiff;
   d. Any or all the medical expenses incurred by Plaintiff for treatment of injuries allegedly
      resulting from the Incident in Question were not reasonable and/or necessary;
   e. Plaintiff's injuries, if any, were not the result of or caused by the Incident in Question.

   RESPONSE:

40.The architectural plans and drawings for the Premises in Question, specifically with respect
   to the location where the Plaintiff was injured.

   RESPONSE:

41.Any contracts between the owner and/or former owners and contractor who constructed the
   Premises in Question.

   RESPONSE:

42.Any contracts between the owner and the manager or managing entity at the time of the
   Plaintiff's injury, and for the year immediately preceding Plaintiff's injury.
   RESPONSE:

43.Any contract between the owner and any other person or entity responsible for caring for,
   maintaining or cleaning the premises at the time of Plaintiff's injuries.

   RESPONSE:

                                               20
   Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 21 of 27Electronically Submit
                                                                              1 1/3/2020 11:201
                                                                                                Hidalgo County Cl
                                                                                      Accepted by: Oscar Gonzal
                                         CL-20-4037-H

44.AII documents evidencing ownership or occupancy rights to the Premises in Question for the
   time of the Incident in Question.

    RESPONSE:

45.A copy of any legal documents that document Defendant's status as a corporation,
   partnership, sole proprietorship or joint venture.

    RESPONSE:

46.Any joint venture agreement between the parties or between any party to this suit and any
   non-party regarding the ownership, operation, repair, maintenance, cleaning or otherwise
   service of or for the Premises in Question.

    RESPONSE:

47.Any rules, management guidelines, operating guidelines, or other similar writing or document
   that purports to show operating procedures for the management, care, maintenance,
   inspection, repair, cleaning and service of the Premises in Question that were in existence at
   the time of the Incident in Question.

    RESPONSE:

48.Any rules, management guidelines, operating guidelines, or other similar writing or document
   that purports to show operating procedures for the management, care, maintenance,
   inspection, repair, cleaning and service of the Premises in Question that are in existence
   currently.

    RESPONSE:

49.Any and all photographs that Defendant has of any equipment, item, or movable property
   that was at the scene of the incident in question but has since been relocated.

   RESPONSE:

50.All of your materials including, but not limited to, employee manuals, memoranda, and
   correspondence pertaining to safety rules and/or regulations to be followed by the
   employees to ensure the safety of other that were in effect at the time of the Incident in
   Question. This includes, but is not limited to, any training films and/or videotapes used by
    Defendant concerning previous incidents or the Incident in Question.
   RESPONSE:

51.AII of your materials including, but not limited to, employee manuals, memoranda, and
   correspondence pertaining to safety rules and/or regulations to be followed by the
   employees to ensure the safety of others that are in effect currently. This includes, but is not
    limited to, any training films and/or videotapes used by Defendant concerning previous
    incidents or the Incident in Question.

                                                21
    Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 22 of 27Electronically Submit
                                                                               1 1/3/2020 11:20
                                                                                                Hidalgo County Cl
                                                                                      Accepted by: Oscar Gonzal
                                         CL-20-4037-H

    RESPONSE:

52.Personnel files or any other documents reflecting the name, address, and/or phone number
   of all Defendant's employees, independent contractors, agents, or representatives working
   on the Premises in Question on the date of the Incident in Question.

    RESPONSE:

53.Any documents regarding maintenance of the Premises in Question from six months before
   the Incident in Question through the day of the Incident in Question.

   RESPONSE:

54.Any documents regarding inspections of the Premises in Question from six months before
   the Incident in Question through the day of the Incident in Question.

   RESPONSE:

55.Any documents or plans indicating subsequent remedial measures anticipated or
   undertaken at the Premises since the Incident in Question.

   RESPONSE:

56.All documents indicating the charges or costs for subsequent remedial measures anticipated
   or undertaken at the Premises since the Incident in Question.

   RESPONSE:

57.All documents, reports, videotapes, photographs, or statements regarding any other Incident
   i nvolving injury to another from tripping/slipping and falling in the same area on the Premises
   in Question from five years before the Incident in Question to present.

   RESPONSE:

58.Any document memorializing any relationship between Defendant and any other party to this
   lawsuit.

   RESPONSE:
     Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 23 of 27Electronically Submit
                                                                                1 1/3/2020 11:20
                                                                                            Hidalgo County Cl
                                                                                   Accepted by: Oscar Gonzei
                                        CL-20-4037-H

                                          EXHIBIT "C"

                              PLAINTIFF'S REQUEST FOR
                 ADMISSIONS TO DEFENDANT WAL-MART ASSOCIATES, INC.

       This discovery request is continuing in nature. If you obtain information upon the basis
of which you know that the response was incorrect or incomplete when made or is no longer
true and complete, you must supplement your response in accordance with Tex. R. Civ. P.
193.

                                         DEFINITIONS

        The following definitions are applicable to each of the following items unless
specifically negated by the context:

1.      "WAL-MART ASSOCIATES, INC.", "Defendant", "you", or "your" shall refer to Defendant
         WAL-MART ASSOCIATES, INC..

        2.     "Plaintiff" shall refer to Plaintiff RAMIRO TORRES VARGAS.

3.      "Premises" or "Premises in Question" means and refers to the property located at
        1421 Frontage Rd., Alamo, Texas 78516.

4.      "Incident" or "Incident in Question" means and refers to the incident referred in
        Plaintiff's Original Petition.

5.      "Condition" means and refers to the substance on the floor on which the Plaintiff fell.
   Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 24 of 27Electronically Submit
                                                                              1 1/3/2020 11:20
                                                                                                 Hidalgo County CI,
                                                                                       Accepted by: Oscar Gonzei
                                         CL-20-4037-H

           REQUEST FOR ADMISSION TO DEFENDANT WAL-MART ASSOCIATES, INC.

1. WAL-MART ASSOCIATES, INC. as forth in Plaintiff's Original Petition, is the correct name of
   the Defendant.

    RESPONSE:

2. Admit that Defendant owned the Premises at the time of the Incident in Question.

    RESPONSE:

3. Admit that Defendant leased the Premises at the time of the Incident in Question.

    RESPONSE:

4. Admit that Defendant was operating a business on the Premises at the time of the Incident
   in Question.

    RESPONSE:

5. Admit that Defendant was in control of the Premises at the time of the Incident in Question.

    RESPONSE:

6. Admit that Defendant was responsible for maintaining the floors where the Condition exited
   at the time of the Incident in Question.

    RESPONSE:

7. Admit that Defendant was responsible for maintaining the equipment in the area where the
   incident in question occurred.

    RESPONSE:

8. Admit that it was within the power of the Defendant to correct the condition prior to Plaintiff's
   fall.

    RESPONSE:

9. Admit that Defendant inspected the Condition prior to Plaintiff's fall.

    RESPONSE:

10.Admit that Plaintiff was an invitee on the Premises at the time of the Incident in Question.

    RESPONSE:


                                                24
   Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 25 of 27Electronically Submit
                                                                              1 1/3/2020 11:20
                                                                                           Hidalgo County CI.
                                                                                 Accepted by: Oscar Gonzal
                                       CL-20-4037-H

11.Admit the Condition was an unreasonably dangerous condition on the Premises at the time
   of the Incident in Question.

   RESPONSE:

12.Admit the Condition was allowed to exist by Defendant on the premises.

   RESPONSE:

13.Admit that Defendant knew or should have known of the Condition on the Premises at the
   time of the Incident in Question.

   RESPONSE:

14.Admit that Defendant had a duty to use reasonable care to reduce, eliminate or warn of the
   Condition on the Premises at the time of the Incident in Question.

   RESPONSE:

15.Admit that Defendant did not use reasonable care to reduce, eliminate or warn of the
   Condition on the Premises at the time of the Incident in Question.

   RESPONSE:

16. Admit the Condition on the Premises at the time of the Incident in Question was a
   proximate cause of Plaintiff's damages.

   RESPONSE:

17. Admit that Defendant's failure to use reasonable care in reducing, eliminating, or warning
   of the Condition on the Premises at the time of the Incident Question was a proximate
   cause of the Plaintiff's damages.

   RESPONSE:

18. Admit that Defendant failed to use reasonable care in hiring employees capable of
   recognizing, correcting, and warning of dangerous conditions.

   RESPONSE:

19. Admit that Defendant failed to use reasonable care in training its employees to recognize,
   correct, and warn of dangerous conditions.

   RESPONSE:
   Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 26 of 27Electronically Submit
                                                                              1 1/3/2020 11:201
                                                                                                Hidalgo County Cl
                                                                                      Accepted by: Oscar Gonzal
                                         CL-20-4037-H

20.Admit that Defendant failed to use reasonable care in supervising its employees to ensure
   they recognize, correct, and warn of dangerous conditions.

    RESPONSE:

21.Admit that Defendant failed to use reasonable care in terminating its employees who were
   incapable of recognizing, correcting, and warning of dangerous conditions.

    RESPONSE:

22.Admit Plaintiff suffered physical injuries as a result of the Incident in Question.

    RESPONSE:

23.Admit Plaintiff suffered mental anxiety as result of the Incident in Question.

    RESPONSE:

24.Admit Plaintiff will suffer mental anxiety in the future as a result of the Incident in Question.

   RESPONSE:

25.Admit Plaintiff incurred medical expenses as a result of the Incident in Question.

   RESPONSE:

26.Admit Plaintiff will continue to incur medical expenses as a result of the Incident in
   Question.

    RESPONSE:

27.Admit Plaintiff incurred lost wages in the past as a result of the Incident in Question.

    RESPONSE:

28.Admit Plaintiff will incur loss of earning capacity in the future as a result of the Incident in
   Question.

    RESPONSE:

29.Admit Plaintiff suffered physical disfigurement as a result of the Incident in Question.

    RESPONSE:

30.Admit Plaintiff will suffer physical disfigurement in the future as a result of the Incident in
   Question.


                                                26
   Case 7:20-cv-00406 Document 1-3 Filed on 12/11/20 in TXSD Page 27 of 27Electronically Submit
                                                                              1 1/3/2020 11:20
                                                                                            Hidalgo County Cl
                                                                                   Accepted by: Oscar Gonzal
                                        CL-20-4037-H

   RESPONSE:

31.Admit Plaintiff suffered physical impairment as a result of the Incident in Question.

   RESPONSE:

32.Admit Plaintiff will suffer physical impairment in the future as a result of the Incident in
   Question.

   RESPONSE:

33.Admit Plaintiff endured pain and suffering as a result of the Incident in Question.

   RESPONSE:

34.Admit Plaintiff will continue to endure pain and suffering as a result of the Incident in
   Question.

   RESPONSE:

35.Admit Plaintiff acted with ordinary care at the time of the Incident in Question.

   RESPONSE:

36.Defendant is responsible for the actions of its employees regarding the failure to repair
   the condition.

   RESPONSE:

37.The Defendant had actual knowledge of the Condition prior to the Incident in Question.

   RESPONSE:

38.The Defendant took no effort to warn or protect Plaintiff from the Condition.

   RESPONSE:
